



EXHIBIT 10.28




DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT
This Director and Officer Indemnification Agreement, dated as of
_________________, 201_ (this “Agreement”), is made by and between SilverBow
Resources, Inc., a Delaware corporation (the “Company”), and _________________
(“Indemnitee”).
RECITALS:
A.    Section 141 of the Delaware General Corporation Law provides that the
business and affairs of a corporation shall be managed by or under the direction
of its board of directors.
B.    Pursuant to Sections 141 and 142 of the Delaware General Corporation Law,
significant authority with respect to the management of the Company has been
delegated to the officers of the Company.
C.    By virtue of the managerial prerogatives vested in the directors and
officers of a Delaware corporation, directors and officers act as fiduciaries of
the corporation and its stockholders.
D.    Thus, it is critically important to the Company and its stockholders that
the Company be able to attract and retain the most capable persons reasonably
available to serve as directors and officers of the Company.
E.    In recognition of the need for corporations to be able to induce capable
and responsible persons to accept positions in corporate management, Delaware
law authorizes (and in some instances requires) corporations to indemnify their
directors and officers, and further authorizes corporations to purchase and
maintain insurance for the benefit of their directors and officers.
F.    The Delaware courts have recognized that indemnification by a corporation
serves the dual policies of (1) allowing corporate officials to resist
unjustified lawsuits, secure in the knowledge that, if vindicated, the
corporation will bear the expense of litigation and (2) encouraging capable
women and men to serve as corporate directors and officers, secure in the
knowledge that the corporation will absorb the costs of defending their honesty
and integrity.
G.     Delaware law also authorizes a corporation to pay in advance of the final
disposition of an action, suit or proceeding the expenses incurred by a director
or officer in the defense thereof, and any such right to the advancement of
expenses may be made separate and distinct from any right to indemnification and
need not be subject to the satisfaction of any standard of conduct or otherwise
affected by the merits of any claims against the director or officer.
H.    The number of lawsuits challenging the judgment and actions of directors
and officers of Delaware corporations, the costs of defending those lawsuits,
and the threat to directors’ and officers’ personal assets have all materially
increased over the past several years, chilling the willingness of capable women
and men to undertake the responsibilities imposed on corporate directors and
officers.





--------------------------------------------------------------------------------





I.    Recent federal legislation and rules adopted by the Securities and
Exchange Commission and the national securities exchanges have imposed
additional disclosure and corporate governance obligations on directors and
officers of public companies and have exposed such directors and officers to new
and substantially broadened civil liabilities.
J.    These legislative and regulatory initiatives have also exposed directors
and officers of public companies to a significantly greater risk of criminal
proceedings, with attendant defense costs and potential criminal fines and
penalties.
K.    The authority of a corporation to indemnify and advance the costs of
defense to its directors and officers applies to criminal proceedings as well as
to civil, administrative and investigative proceedings.
L.    Indemnitee is a director or officer of the Company and his or her
willingness to serve in such capacity is predicated, in substantial part, upon
the Company’s willingness to indemnify him or her in accordance with the
principles reflected above, to the fullest extent permitted by the laws of the
state of Delaware, and upon the other undertakings set forth in this Agreement.
M.    Therefore, in recognition of the need to provide Indemnitee with
substantial protection against personal liability, in order to procure
Indemnitee’s continued service as a director or officer of the Company and to
enhance Indemnitee’s ability to serve the Company in an effective manner, and in
order to provide such protection pursuant to express contract rights (intended
to be enforceable irrespective of, among other things, any amendment to the
Company’s certificate of incorporation or bylaws (collectively, the “Constituent
Documents”), any change in the composition of the Company’s Board of Directors
(the “Board”) or any change-in-control or business combination transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of and the advancement of Expenses (as defined in Section
1(e)) to Indemnitee as set forth in this Agreement and for the continued
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies.
N.    In light of the considerations referred to in the preceding recitals, it
is the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.
AGREEMENT:
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
1. Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:


(a)“Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; and (ii) any





--------------------------------------------------------------------------------





threatened, pending or completed inquiry or investigation, whether made,
instituted or conducted by or at the behest of the Company or any other person,
including any federal, state or other court or governmental entity or agency and
any committee or other representative of any corporate constituency, that
Indemnitee determines might lead to the institution of any such claim, demand,
action, suit or proceeding.


(b)“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided that
direct or indirect beneficial ownership of capital stock or other interests in
an entity or enterprise entitling the holder to cast 20% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise shall be
deemed to constitute control for purposes of this definition.


(c)“Disinterested Director” means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.


(d)“ERISA Losses” means any taxes, penalties or other liabilities under the
Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of
the Internal Revenue Code of 1986, as amended.


(e)“Expenses” means attorneys’ and experts’ fees and expenses and all other
costs and expenses paid or payable in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in (including on appeal),
any Claim, other than the fees, expenses and costs in respect of which the
Company is expressly stated in Section 15 to have no obligation.


(f)“Incumbent Directors” means the individuals who, as of the date hereof, are
members of the Board and any individual becoming a member of the Board
subsequent to the date hereof whose election, nomination for election by the
Company’s stockholders, or appointment, was approved by a vote of at least
two-thirds of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Securities Exchange Act of 1934, as amended) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.


(g)“Indemnifiable Claim” means any Claim based upon, arising out of or resulting
from (i) any actual, alleged or suspected act or failure to act by Indemnitee in
his or her capacity as a director, officer, employee or agent of the Company or
as a director, officer, employee, member, manager, trustee or agent of any other
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise, whether or not for profit





--------------------------------------------------------------------------------





(including any employee benefit plan or related trust), as to which Indemnitee
is or was serving at the request of the Company as a director, officer,
employee, member, manager, trustee or agent, (ii) any actual, alleged or
suspected act or failure to act by Indemnitee in respect of any business,
transaction, communication, filing, disclosure or other activity of the Company
or any other entity or enterprise referred to in clause (i) of this sentence, or
(iii) Indemnitee’s status as a current or former director, officer, employee or
agent of the Company or as a current or former director, officer, employee,
member, manager, trustee or agent of the Company or any other entity or
enterprise referred to in clause (i) of this sentence or any actual, alleged or
suspected act or failure to act by Indemnitee in connection with any obligation
or restriction imposed upon Indemnitee by reason of such status; provided,
however, that except for compulsory counterclaims, Indemnifiable Claim shall not
include any Claim initiated by Indemnitee against the Company or any director or
officer of the Company unless (1) the Incumbent Directors consented to the
initiation of such Claim prior to its initiation, (2) the Incumbent Directors
authorize the Company to join in such Claim, or (3) such Claim is initiated
solely to enforce Indemnitee’s rights under this Agreement. In addition to any
service at the actual request of the Company, for purposes of this Agreement,
Indemnitee shall be deemed to be serving or to have served at the request of the
Company as a director, officer, employee, member, manager, trustee or agent of
another entity or enterprise if Indemnitee is or was serving as a director,
officer, employee, member, manager, trustee or agent of such entity or
enterprise and (i) such entity or enterprise is or at the time of such service
was a Controlled Affiliate, (ii) such entity or enterprise is or at the time of
such service was an employee benefit plan (or related trust) sponsored or
maintained by the Company or a Controlled Affiliate, or (iii) the Company or a
Controlled Affiliate directly or indirectly caused or authorized Indemnitee to
be nominated, elected, appointed, designated, employed, engaged or selected to
serve in such capacity.


(h)“Indemnifiable Losses” means any and all Losses relating to, arising out of
or resulting from any Indemnifiable Claim.


(i)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company (or any
Subsidiary) or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
named (or, as to a threatened matter, reasonably likely to be named) party to
the Indemnifiable Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.


(j)“Losses” means any and all Expenses, damages, losses, liabilities, judgments,
fines, penalties (whether civil, criminal or other), ERISA Losses and amounts
paid in settlement, including all interest, assessments and other charges paid
or payable in connection with or in respect of any of the foregoing.


(k)“Subsidiary” means an entity in which the Company directly or indirectly
beneficially owns 50% or more of the outstanding Voting Stock.





--------------------------------------------------------------------------------







(l)“Voting Stock” means securities entitled to vote generally in the election of
directors (or similar governing bodies).


2. Indemnification Obligation. Subject to Section 8, the Company shall indemnify
and hold harmless Indemnitee, to the fullest extent permitted or required by the
laws of the State of Delaware in effect on the date hereof or as such laws may
from time to time hereafter be amended to increase the scope of such permitted
or required indemnification, against any and all Indemnifiable Claims and
Indemnifiable Losses; provided, however, that no repeal or amendment of any law
of the State of Delaware shall in any way diminish or adversely affect the
rights of Indemnitee pursuant to this Agreement in respect of any occurrence or
matter arising prior to any such repeal or amendment.


3. Advancement of Expenses. Indemnitee shall have the right to advancement by
the Company prior to the final disposition of any Indemnifiable Claim of any and
all Expenses relating to, arising out of or resulting from any Indemnifiable
Claim paid or incurred by Indemnitee or which Indemnitee determines are
reasonably likely to be paid or incurred by Indemnitee. Indemnitee’s right to
such advancement is not subject to the satisfaction of any standard of conduct
and is not conditioned upon any prior determination that Indemnitee is entitled
to indemnification under this Agreement with respect to the Indemnifiable Claim
or the absence of any prior determination to the contrary. Without limiting the
generality or effect of the foregoing, within five business days after any
request by Indemnitee, the Company shall, in accordance with such request (but
without duplication), (a) pay such Expenses on behalf of Indemnitee, (b) advance
to Indemnitee funds in an amount sufficient to pay such Expenses, or (c)
reimburse Indemnitee for such Expenses; provided that Indemnitee shall repay,
without interest any amounts actually advanced to Indemnitee that, at the final
disposition of the Indemnifiable Claim to which the advance related, were in
excess of amounts paid or payable by Indemnitee in respect of Expenses relating
to, arising out of or resulting from such Indemnifiable Claim. In connection
with any such payment, advancement or reimbursement, if delivery of an
undertaking is a legally required condition precedent to such payment, advance
or reimbursement or is otherwise requested by the Company, Indemnitee shall
execute and deliver to the Company an undertaking in the form attached hereto as
Exhibit A (subject to Indemnitee filling in the blanks therein and selecting
from among the bracketed alternatives therein), which need not be secured and
shall be accepted by the Company without reference to Indemnitee’s ability to
repay the Expenses. In no event shall Indemnitee’s right to the payment,
advancement or reimbursement of Expenses pursuant to this Section 3 be
conditioned upon any undertaking that is less favorable to Indemnitee than, or
that is in addition to, the undertaking set forth in Exhibit A.


4. Indemnification for Additional Expenses. Without limiting the generality or
effect of the foregoing, the Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request, any
and all Expenses paid or incurred by Indemnitee or which Indemnitee determines
are reasonably likely to be paid or incurred by Indemnitee in connection with
any Claim made, instituted or conducted by Indemnitee, in each case to the
fullest extent permitted or required by the laws of the State of Delaware in
effect on the date hereof or as such laws may from time to time hereafter be
amended to increase the scope of such permitted or required indemnification,
reimbursement or advancement of such Expenses, for (a) indemnification or
payment, advancement or reimbursement of Expenses by the Company





--------------------------------------------------------------------------------





under any provision of this Agreement, or under any other agreement or provision
of the Constituent Documents now or hereafter in effect relating to
Indemnifiable Claims, and/or (b) recovery under any directors’ and officers’
liability insurance policies maintained by the Company; provided, however, that
Indemnitee shall return, without interest, any such advance of Expenses (or
portion thereof) which remains unspent at the final disposition of the Claim to
which the advance related.


5. Contribution. To the fullest extent permissible under applicable law in
effect on the date hereof or as such law may from time to time hereafter be
amended to increase the scope of permitted or required indemnification, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the payment of any and all Indemnifiable Claims or Indemnifiable
Losses, in such proportion as is fair and reasonable in light of all of the
circumstances in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Indemnifiable Claim or Indemnifiable Loss and/or (ii) the relative
fault of the Company (and its other directors, officers, employees and agents)
and Indemnitee in connection with such event(s) and/or transaction(s); provided
that such contribution shall not be required where it is determined, pursuant to
a final disposition of such Indemnifiable Claim or Indemnifiable Loss in
accordance with Section 8, that Indemnitee is not entitled to indemnification by
the Company with respect to such Indemnifiable Claim or Indemnifiable Loss. The
Company will indemnify and hold harmless Indemnitee from any claim of
contribution that may be brought by directors, officers, employees or other
agents or representatives of the Company, other than Indemnitee, who may be
jointly liable with Indemnitee.


6. Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss, but not for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.


7. Procedure for Notification. To obtain indemnification under this Agreement in
respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall submit
to the Company a written request therefor, including a brief description (based
upon information then available to Indemnitee) of such Indemnifiable Claim or
Indemnifiable Loss. If, at the time of the receipt of such request, the Company
has directors’ and officers’ liability insurance in effect under which coverage
for such Indemnifiable Claim or Indemnifiable Loss is potentially available, the
Company shall give prompt written notice of such Indemnifiable Claim or
Indemnifiable Loss to the applicable insurers in accordance with the procedures
set forth in the applicable policies. The Company shall provide to Indemnitee a
copy of such notice delivered to the applicable insurers, and copies of all
subsequent correspondence between the Company and such insurers regarding the
Indemnifiable Claim or Indemnifiable Loss, in each case substantially
concurrently with the delivery or receipt thereof by the Company. If requested
by Indemnitee, the Company shall use its reasonable best efforts, at the
Company’s expense, to enforce on behalf of and for the benefit of Indemnitee all
rights (including rights to receive payment) that may exist under the applicable
policies of insurance in relation to such Indemnifiable Claim or Indemnifiable
Loss. The failure by Indemnitee to timely notify the Company of any
Indemnifiable Claim or Indemnifiable Loss shall not relieve the Company from





--------------------------------------------------------------------------------





any liability hereunder unless, and only to the extent that, the Company did not
otherwise learn of such Indemnifiable Claim or Indemnifiable Loss and such
failure results in forfeiture by the Company of substantial defenses, rights or
insurance coverage.


8. Determination of Right to Indemnification.


(a) To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against Indemnifiable Losses relating to,
arising out of or resulting from such Indemnifiable Claim in accordance with
Section 2 and no Standard of Conduct Determination (as defined in Section 8(b))
shall be required with respect to such Indemnifiable Claim.


(b) To the extent that the provisions of Section 8(a) are inapplicable to an
Indemnifiable Claim that shall have been finally disposed of, any determination
of whether Indemnitee has satisfied any applicable standard of conduct under
Delaware law that is a legally required condition precedent to indemnification
of Indemnitee hereunder against Indemnifiable Losses relating to, arising out of
or resulting from such Indemnifiable Claim (a “Standard of Conduct
Determination”) shall be made as follows: (i) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (ii) if such
Disinterested Directors so direct, by a majority vote of a committee of
Disinterested Directors designated by a majority vote of all Disinterested
Directors, or (iii) if there are no such Disinterested Directors or if
Indemnitee so requests, by Independent Counsel, selected by the Indemnitee and
approved by the Board (such approval not to be unreasonably withheld, delayed or
conditioned), in a written opinion addressed to the Board, a copy of which shall
be delivered to Indemnitee; provided, however, that if at the time of any
Standard of Conduct Determination Indemnitee is neither a director nor an
officer of the Company, such Standard of Conduct Determination may be made by or
in the manner specified by the Board, any duly authorized committee of the Board
or any duly authorized officer of the Company (unless Indemnitee requests that
such Standard of Conduct Determination be made by Independent Counsel, in which
case such Standard of Conduct Determination shall be made by Independent
Counsel). Indemnitee will cooperate with the person or persons making such
Standard of Conduct Determination, including providing to such person or
persons, upon reasonable advance request, any documentation or information which
is not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. The
Company shall indemnify and hold harmless Indemnitee against and, if requested
by Indemnitee, shall reimburse Indemnitee for, or advance to Indemnitee, within
five business days of such request, any and all costs and expenses (including
attorneys’ and experts’ fees and expenses) incurred by Indemnitee in so
cooperating with the person or persons making such Standard of Conduct
Determination.


(c) The Company shall use its reasonable efforts to cause any Standard of
Conduct Determination required under Section 8(b) to be made as promptly as
practicable. If (i) the person or persons empowered or selected under Section 8
to make the Standard of Conduct Determination shall not have made a
determination within 30 days after the later of (A) receipt by the Company of
written notice from Indemnitee advising the Company of the final disposition of
the applicable Indemnifiable Claim (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to





--------------------------------------------------------------------------------





be made by Independent Counsel, and (ii) Indemnitee shall have fulfilled his or
her obligations set forth in the second sentence of Section 8(b), then
Indemnitee shall be deemed to have satisfied the applicable standard of conduct;
provided that such 30-day period may be extended for a reasonable time, not to
exceed an additional 30 days, if the person or persons making such determination
in good faith requires such additional time for obtaining or evaluating any
documentation or information relating thereto.


(d) If (i) Indemnitee shall be entitled to indemnification hereunder against any
Indemnifiable Losses pursuant to Section 8(a), (ii) no determination of whether
Indemnitee has satisfied any applicable standard of conduct under Delaware law
is a legally required condition precedent to indemnification of Indemnitee
hereunder against any Indemnifiable Losses, or (iii) Indemnitee has been
determined or deemed pursuant to Section 8(b) or (c) to have satisfied any
applicable standard of conduct under Delaware law which is a legally required
condition precedent to indemnification of Indemnitee hereunder against any
Indemnifiable Losses, then the Company shall pay to Indemnitee, within five
business days after the later of (x) the Notification Date in respect of the
Indemnifiable Claim or portion thereof to which such Indemnifiable Losses are
related, out of which such Indemnifiable Losses arose or from which such
Indemnifiable Losses resulted and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) above shall have been
satisfied, an amount equal to the amount of such Indemnifiable Losses.


9. Presumption of Entitlement.


(a) In making a determination of whether Indemnitee has been successful on the
merits or otherwise in defense of any Indemnifiable Claim or any portion thereof
or in defense of any issue or matter therein, the Company acknowledges that a
resolution, disposition or outcome short of dismissal or final judgment,
including outcomes that permit Indemnitee to avoid expense, delay,
embarrassment, injury to reputation, distraction, disruption or uncertainty, may
constitute such success. In the event that any Indemnifiable Claim or any
portion thereof or issue or matter therein is resolved or disposed of in any
manner other than by adverse judgment against Indemnitee (including any
resolution or disposition thereof by means of settlement with or without payment
of money or other consideration), it shall be presumed that Indemnitee has been
successful on the merits or otherwise in defense of such Indemnifiable Claim or
portion thereof or issue or matter therein. The Company may overcome such
presumption only by its adducing clear and convincing evidence to the contrary.


(b) In making any Standard of Conduct Determination, the person or persons
making such determination shall presume that Indemnitee has satisfied the
applicable standard of conduct, and the Company may overcome such presumption
only by its adducing clear and convincing evidence to the contrary. The
knowledge and/or action, or failure to act, of any director, officer, employee,
agent or representative of the Company will not be imputed to Indemnitee for
purposes of any Standard of Conduct Determination. Any Standard of Conduct
Determination that Indemnitee has satisfied the applicable standard of conduct
shall be final and binding in all respects, including with respect to any
litigation or other action or proceeding initiated by Indemnitee to enforce his
or her rights hereunder. Any Standard of Conduct Determination that is adverse
to Indemnitee may be challenged by Indemnitee in the Court of Chancery of the
State of Delaware. No determination by the Company (including by its directors





--------------------------------------------------------------------------------





or any Independent Counsel) that Indemnitee has not satisfied any applicable
standard of conduct shall be a defense to any Claim by Indemnitee for
indemnification or reimbursement or advance payment of Expenses by the Company
hereunder or create a presumption that Indemnitee has not met any applicable
standard of conduct.


(c) Without limiting the generality or effect of Section 9(b), (i) to the extent
that any Indemnifiable Claim relates to any entity or enterprise (other than the
Company) referred to in clause (i) of the first sentence of the definition of
“Indemnifiable Claim,” Indemnitee shall be deemed to have satisfied the
applicable standard of conduct if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the interests of such
entity or enterprise (or the owners or beneficiaries thereof, including in the
case of any employee benefit plan the participants and beneficiaries thereof)
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe that his or her conduct was unlawful, and (ii) in all cases, any
belief of Indemnitee that is based on the records or books of account of the
Company, including financial statements, or on information supplied to
Indemnitee by the directors or officers of the Company in the course of their
duties, or on the advice of legal counsel for the Company, the Board, any
committee of the Board or any director, or on information or records given or
reports made to the Company, the Board, any committee of the Board or any
director by an independent certified public accountant or by an appraiser or
other expert selected by or on behalf of the Company, the Board, any committee
of the Board or any director shall be deemed to be reasonable.


10. No Adverse Presumption. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or that indemnification hereunder is otherwise not
permitted.


11. Non‑Exclusivity. The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have against the Company under the Constituent
Documents, or the substantive laws of the Company’s jurisdiction of
incorporation, any other contract or otherwise (collectively, “Other Indemnity
Provisions”); provided, however, that (a) to the extent that Indemnitee
otherwise would have any greater right to indemnification under any Other
Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder. The Company will not adopt any amendment to any of
the Constituent Documents the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision.    


12. Liability Insurance and Funding. For the duration of Indemnitee’s service as
a director and/or officer of the Company, and thereafter for so long as
Indemnitee shall be subject to any pending or possible Indemnifiable Claim, the
Company shall use reasonable efforts (taking into account the scope and amount
of coverage available relative to the cost thereof) to cause to be maintained in
effect policies of directors’ and officers’ liability insurance providing
coverage for directors and/or officers of the Company that is at least
substantially comparable in





--------------------------------------------------------------------------------





scope and amount to that provided by the Company’s current policies of
directors’ and officers’ liability insurance. At Indemnitee’s request, the
Company shall provide Indemnitee with a copy of all directors’ and officers’
liability insurance applications, binders, policies, declarations, endorsements
and other related materials, and shall provide Indemnitee with a reasonable
opportunity to review and comment on the same. Without limiting the generality
or effect of the two immediately preceding sentences, the Company shall not
discontinue or significantly reduce the scope or amount of coverage from one
policy period to the next (i)  without the prior approval thereof by a majority
vote of the Incumbent Directors, even if less than a quorum, or (ii) if at the
time that any such discontinuation or significant reduction in the scope or
amount of coverage is proposed there are no Incumbent Directors, without the
prior written consent of Indemnitee (which consent shall not be unreasonably
withheld, delayed or conditioned). In all policies of directors’ and officers’
liability insurance obtained by the Company, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits,
subject to the same limitations, as are accorded to the Company’s directors and
officers most favorably insured by such policy. The Company may, but shall not
be required to, create a trust fund, grant a security interest or use other
means, including a letter of credit, to ensure the payment of such amounts as
may be necessary to satisfy its obligations to indemnify and advance expenses
pursuant to this Agreement.


13. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors), including any entity or enterprise referred to in
clause (i) of the definition of “Indemnifiable Claim” in Section 1(g).
Indemnitee shall execute all papers reasonably required to evidence such rights
(all of Indemnitee’s reasonable Expenses, including attorneys’ fees and charges,
related thereto to be reimbursed by or, at the option of Indemnitee, advanced by
the Company).


14. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise actually received and is entitled
to retain payment (net of any Expenses incurred in connection therewith and any
repayment by Indemnitee made with respect thereto) under any insurance policy,
the Constituent Documents and Other Indemnity Provisions or otherwise (including
from any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(g)) in respect of such Indemnifiable Losses
otherwise indemnifiable hereunder.


15. Defense of Claims. Except for any Indemnifiable Claim asserted by or in the
right of the Company (as to which Indemnitee shall be entitled to exclusively
control the defense), the Company shall be entitled to participate in the
defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee. The Company’s participation in
the defense of any Indemnifiable Claim of which the Company has not assumed the
defense will not in any manner affect the rights of Indemnitee under this
Agreement, including Indemnitee’s right to control the defense of
suchIndemnifiable Claims. With respect to the period (if any) commencing at the
time at which the Company notifies Indemnitee that the Company has assumed the
defense of any Indemnifiable Claim and continuing for so long as the Company
shall be using its reasonable best efforts to provide an effective defense of
such Indemnifiable Claim, the Company shall have the right to control the
defense of such





--------------------------------------------------------------------------------





Indemnifiable Claim and shall have no obligation under this Agreement in respect
of any attorneys’ or experts’ fees or expenses or any other costs or expenses
paid or incurred by Indemnitee in connection with defending such Indemnifiable
Claim (other than such costs and expenses paid or incurred by Indemnitee in
connection with any cooperation in the Company’s defense of such Indemnifiable
Claim or other action undertaken by Indemnitee at the request of the Company or
with the consent of the Company (which consent shall not be unreasonably
withheld, conditioned or delayed)); provided that if Indemnitee believes, after
consultation with counsel selected by Indemnitee, that (a) the use of counsel
chosen by the Company to represent Indemnitee would present such counsel with an
actual or potential conflict, (b) the named parties in any such Indemnifiable
Claim (including any impleaded parties) include both the Company and Indemnitee
and Indemnitee shall conclude that there may be one or more legal defenses
available to him or her that are different from or in addition to those
available to the Company, or (c) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain and use the services of
separate counsel (but not more than one law firm plus, if applicable, local
counsel in respect of any particular Indemnifiable Claim) at the Company’s
expense. Nothing in this Agreement shall limit Indemnitee’s right to retain or
use his or her own counsel at his or her own expense in connection with any
Indemnifiable Claim; provided that in all events Indemnitee shall not
unreasonably interfere with the conduct of the defense by the Company of any
Indemnifiable Claim that the Company shall have assumed and of which the Company
shall be using its reasonable best efforts to provide an effective defense. The
Company shall not be liable to Indemnitee under this Agreement for any amounts
paid in settlement of any threatened or pending Indemnifiable Claim effected
without the Company’s prior written consent. The Company shall not, without the
prior written consent of Indemnitee, effect any settlement of any threatened or
pending Indemnifiable Claim to which Indemnitee is, or could have been, a party
unless such settlement solely involves the payment of money and includes a
complete and unconditional release of Indemnitee from all liability on any
claims that are the subject matter of such Indemnifiable Claim. Neither the
Company nor Indemnitee shall unreasonably withhold, condition or delay its
consent to any proposed settlement; provided that Indemnitee may withhold
consent to any settlement that does not provide a complete and unconditional
release of Indemnitee.


16. Successors and Binding Agreement.


(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including any person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegable by the Company.





--------------------------------------------------------------------------------







(b) This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.


(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in
Sections 16(a) and 16(b). Without limiting the generality or effect of the
foregoing, Indemnitee’s right to receive payments hereunder shall not be
assignable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by Indemnitee’s will or by the laws of descent and
distribution, and, in the event of any attempted assignment or transfer contrary
to this Section 16(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.


17. Notices. For all purposes of this Agreement, all communications, including
notices, consents, requests or approvals, required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given when
hand delivered or dispatched by electronic facsimile transmission (with receipt
thereof orally confirmed), or five business days after having been mailed by
United States registered or certified mail, return receipt requested, postage
prepaid or one business day after having been sent for next‑day delivery by a
nationally recognized overnight courier service, addressed to the Company (to
the attention of the Secretary of the Company) and to Indemnitee at the
applicable address shown on the signature page hereto, or to such other address
as any party hereto may have furnished to the other in writing and in accordance
herewith, except that notices of changes of address will be effective only upon
receipt.


18. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the Chancery Court of the
State of Delaware for all purposes in connection with any action or proceeding
which arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in the Chancery Court of
the State of Delaware.


19. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal. This
Agreement shall replace and supersede the indemnification agreement in effect
between Indemnitee and the Company immediately prior to the execution and
delivery of this Agreement by Indemnitee and the Company (the “Prior





--------------------------------------------------------------------------------





Indemnification Agreement”); provided that if, after giving effect to the
foregoing provisions of this Section 19 and any actions contemplated thereby
that are taken pursuant thereto, Indemnitee is not satisfied, in his or her sole
discretion, with the rights and benefits provided to Indemnitee by this
Agreement, Indemnitee may elect to have the Prior Indemnification Agreement,
rather than this Agreement, govern the rights and obligations of the parties
hereto in relation to the subject matter of the Prior Indemnification Agreement
with the same force and effect as if this Agreement had never replaced or
superseded the Prior Indemnification Agreement (it being the intent of the
parties hereto to fully preserve the validity, binding effect and enforceability
of the Prior Indemnification Agreement in that event).


20. Miscellaneous. No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party hereto that are not set forth expressly in this Agreement.


21. Legal Fees and Expenses; Interest.


(a) It is the intent of the Company that Indemnitee not be required to incur
legal fees and or other Expenses associated with the interpretation, enforcement
or defense of Indemnitee’s rights under this Agreement by litigation or
otherwise because the cost and expense thereof would substantially detract from
the benefits intended to be extended to Indemnitee hereunder. Accordingly,
without limiting the generality or effect of any other provision hereof, if it
should appear to Indemnitee that the Company has failed to comply with any of
its obligations under this Agreement (including its obligations under Section 3)
or in the event that the Company or any other person takes or threatens to take
any action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, the Company irrevocably authorizes Indemnitee from time to time to
retain counsel of Indemnitee’s choice, at the expense of the Company as
hereafter provided, to advise and represent Indemnitee in connection with any
such interpretation, enforcement or defense, including the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any director, officer, stockholder or other person affiliated with the Company,
in any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Indemnitee’s entering into an attorney-client relationship with such
counsel, and in that connection the Company and Indemnitee agree that a
confidential relationship shall exist between Indemnitee and such counsel. The
Company will pay and be solely financially responsible for any and all
attorneys’ and related fees and expenses incurred by Indemnitee in connection
with any of the foregoing to the fullest extent permitted or required by the
laws of the State of Delaware in effect on the date hereof or as such laws may
from time to time hereafter be amended to increase the scope of such permitted
or required payment of such fees and expenses.





--------------------------------------------------------------------------------







(b) Any amount due to Indemnitee under this Agreement that is not paid by the
Company by the date on which it is due will accrue interest at the maximum legal
rate under Delaware law from the date on which such amount is due to the date on
which such amount is paid to Indemnitee.


22. Certain Interpretive Matters. Unless the context of this Agreement otherwise
requires, (a) “it” or “its” or words of any gender include each other gender,
(b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (d) the terms “
“Section” or “Exhibit” refer to the specified Section or Exhibit of or to this
Agreement, (e) the terms “include,” “includes” and “including” will be deemed to
be followed by the words “without limitation” (whether or not so expressed), and
(f) the word “or” is disjunctive but not exclusive. Whenever this Agreement
refers to a number of days, such number will refer to calendar days unless
business days are specified and whenever action must be taken (including the
giving of notice or the delivery of documents) under this Agreement during a
certain period of time or by a particular date that ends or occurs on a
non-business day, then such period or date will be extended until the
immediately following business day. As used herein, “business day” means any day
other than Saturday, Sunday or a United States federal holiday.


23. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed to be an original but all of which together shall constitute one
and the same agreement.


[Signatures Appear on Following Page]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.
 
SILVERBOW RESOURCES, INC.
525 N. Dairy Ashford, Ste. 1200
Houston, TX 77079






 
By:
 
 
 




 
 
 
_____________________
_____________________




 
 




















--------------------------------------------------------------------------------













EXHIBIT A
UNDERTAKING


This Undertaking is submitted pursuant to the Director and Officer
Indemnification Agreement, dated as of ___________________, 201_ (the
“Indemnification Agreement”), between SilverBow Resources, Inc., a Delaware
corporation (the “Company”), and the undersigned. Capitalized terms used and not
otherwise defined herein have the meanings ascribed to such terms in the
Indemnification Agreement.
The undersigned hereby requests [payment], [advancement], [reimbursement] by the
Company of Expenses which the undersigned [has incurred] [reasonably expects to
incur] in connection with ______________________ (the “Indemnifiable Claim”).
The undersigned hereby undertakes to repay the [payment], [advancement],
[reimbursement] of Expenses made by the Company to or on behalf of the
undersigned in response to the foregoing request to the extent it is determined,
following the final disposition of the Indemnifiable Claim and in accordance
with Section 8 of the Indemnification Agreement, that the undersigned is not
entitled to indemnification by the Company under the Indemnification Agreement
with respect to the Indemnifiable Claim.
IN WITNESS WHEREOF, the undersigned has executed this Undertaking as of this
_____ day of ______________, ____.






_____________________________________________                        
[Indemnitee]











